DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-7 are objected to because of the following informalities:  
Claim 5 recites “the connection wire has a “
    PNG
    media_image1.png
    22
    32
    media_image1.png
    Greyscale
” shape”.  The claimed shape does not appear to be commensurate with the drawings filed 9/23/2021 because Fig. 1 shows the connection wire being a three-dimensional structure having a cross-section having a “
    PNG
    media_image1.png
    22
    32
    media_image1.png
    Greyscale
” shape along with other structural details.
Claim 6 recites “the top cover plate has a “
    PNG
    media_image1.png
    22
    32
    media_image1.png
    Greyscale
” shape”.  The claimed shape does not appear to be commensurate with the drawings filed 9/23/2021 because Fig. 1 shows the top cover plate being a three-dimensional structure having a cross-section having a “
    PNG
    media_image1.png
    22
    32
    media_image1.png
    Greyscale
” shape along with other structural details.
Claim 7 recites “the upper frame has a cross-section with a “
    PNG
    media_image1.png
    22
    32
    media_image1.png
    Greyscale
” shape”.  The claimed shape does not appear to be commensurate with the drawings filed 9/23/2021 because Fig. 1 shows the top cover plate being a three-dimensional structure having a cross-section having a “
    PNG
    media_image1.png
    22
    32
    media_image1.png
    Greyscale
” shape along with other structural details.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the upper frame has a cross-section with a “
    PNG
    media_image1.png
    22
    32
    media_image1.png
    Greyscale
” shape, lower portions of two opposite sides of the upper frame each have a stepped portion so as to be recessed inward, and a plurality of hooks are formed on the lower portions of the two opposite sides of the upper frame so as to be fastened to the lower frame for welding”.  This limitation renders the claim indefinite because it is unclear whether the cross-section of the upper frame has a “
    PNG
    media_image1.png
    22
    32
    media_image1.png
    Greyscale
” shape and subsequent limitations (i.e., “lower portions of two opposite sides of the upper frame each have a stepped portion so as to be recessed inward, and a plurality of hooks are formed on the lower portions of the two opposite sides of the upper frame so as to be fastened to the lower frame for welding”) describe further structure that alter/deviate from a simple “
    PNG
    media_image1.png
    22
    32
    media_image1.png
    Greyscale
” shape.
Claim 11 recites the limitation “the two battery cells arranged side by side”.  This limitation renders the claimed indefinite because it is unclear as to which two battery cells said limitation refers to among the “at least two or more of the plurality of battery cells are arranged side by side” in claim 1.
Claim 11 recites the limitation “the battery cell”.  This limitation renders the claimed indefinite because it is unclear as to which battery cell said limitation refers to among the “the plurality of battery cells” in claim 1.
Claim 12 recites the limitation "the projections".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the two battery cells arranged side by side”.  This limitation renders the claimed indefinite because it is unclear as to which two battery cells said limitation refers to among the “at least two or more of the plurality of battery cells are arranged side by side” in claim 1.
Claim 18 recites the limitation “the two battery cells arranged side by side”.  This limitation renders the claimed indefinite because it is unclear as to which two battery cells said limitation refers to among the “at least two or more of the plurality of battery cells are arranged side by side” in claim 1.
Further, dependent claims 8-10 are rendered indefinite due to their dependency on any of the indefinite claims as set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20170094981A, see English machine translation.
Regarding claim 1, KR20170094981A discloses a miniaturized battery module (battery module [0001], Fig. 1-9) comprising: 
a cell assembly configured by assembling a plurality of battery cells (plurality of battery cells, Fig. 2); 
an upper frame inserted into an outer upper surface of the cell assembly (module cover 300 [0030]); 
a lower frame inserted into an outer lower surface of the cell assembly and fastened to the upper frame (base plate 200 [0030]); and 
first and second endplates fastened to two opposite ends of the cell assembly and configured to fix the plurality of battery cells (front cover 330, rear cover 350 [0047]), 
wherein at least two or more of the plurality of the battery cells are arranged side by side (Fig. 2), and wherein the upper frame and the lower frame are fastened by welding (welding [0011]-[0012]).
Regarding claim 2, KR20170094981A discloses all of the claim limitations as set forth above.  KR20170094981A further discloses a cover top plate inserted to implement insulation between upper portions of the plurality of battery cells and the upper frame (insulating plate 190 [0031], Fig. 2).
Regarding claim 3, KR20170094981A discloses all of the claim limitations as set forth above.  KR20170094981A further discloses a connection wire fixed to the first endplate and the second endplate (lead connecting board 170 connects front bus bar housing 130 and rear bus bar housing 150 [0036], Fig. 2).
Regarding claim 4, KR20170094981A discloses all of the claim limitations as set forth above.  KR20170094981A further discloses a fixing hole is formed in an inner surface of the cover top plate to fix the connection wire (Fig. 2 shows insulating plate 190 having holes on the ends).
Regarding claim 5, KR20170094981A discloses all of the claim limitations as set forth above.  KR20170094981A further discloses the connection wire has a
"
    PNG
    media_image1.png
    22
    32
    media_image1.png
    Greyscale
” shape so as to be fastened to upper portions of ends of the first and second endplates (Fig. 2).
Regarding claim 7, KR20170094981A discloses all of the claim limitations as set forth above.  KR20170094981A further discloses the upper frame has a cross-section with a "
    PNG
    media_image1.png
    22
    32
    media_image1.png
    Greyscale
" shape (Fig. 2), lower portions of two opposite sides of the upper frame each have a stepped portion so as to be recessed inward (Fig. 2, 5-8 show module cover 300 having stepped portion recessed inward), and a plurality of hooks are formed on the lower portions of the two opposite sides of the upper frame so as to be fastened to the lower frame for welding (lower four corners of the module cover fixed to base plate through welding [0010]-[0012], [0018], [0050], [0052], [0060]-[0061], Fig. 2, 5-8).
Regarding claim 8, KR20170094981A discloses all of the claim limitations as set forth above.  KR20170094981A further discloses a plurality of hook fasteners is formed on a lateral surface of the lower frame so that the plurality of the hooks is seated on the plurality of hook fasteners for welding (lower four corners of the module cover fixed to base plate through welding [0010]-[0012], [0018], [0050], [0052], [0060]-[0061], Fig. 2, 5-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20170094981A, see English machine translation, as applied to claims 1-5, 7-8 above.
Regarding claim 6, KR20170094981A discloses all of the claim limitations as set forth above.  Although KR20170094981A does not expressly disclose the cover top plate has a "
    PNG
    media_image1.png
    22
    32
    media_image1.png
    Greyscale
" shape so as to be fastened to end surfaces of the first and second endplates, it would have been obvious to one having ordinary skill in the art to extend the ends of the insulating plate 190 to form a flange/wall and, thus, have a general cross-section having the claimed shape in view of accurately positioning the insulating plate 190 over the battery cell assembly 100 and to prevent the battery cells from shifting or moving.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20170094981A, see English machine translation, as applied to claims 1-5, 7-8 above, in view of KR20190112583A, see English machine translation.
Regarding claim 9, KR20170094981A discloses all of the claim limitations as set forth above.  Although KR20170094981A further discloses a bottom portion of the lower frame has a ladder shape (Fig. 2-4 show base plate having a ladder shape), the reference does not disclose the lower frame having opening holes opened to discharge heat generated from the cell assembly.
KR20190112583A discloses a battery module including upper and lower plates joined by welding ([0001]-[0004], [0053]), wherein Fig. 5 shows lower plate 152 having holes which are capable of discharging heat.
Since the instant specification is silent to unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate holes on the bottom plate of KR20170094981A, as taught by KR20190112583A because selecting one of known designs for a battery module bottom plate would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and because bottom plate including openings would operate equally well as the one disclosed by KR20170094981A.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20170094981A, see English machine translation in view of KR20190112583A, see English machine translation, as applied to claim 9 above, and further in view of Sawada et al. (US 2017/0222197 A1).
Regarding claim 10, modified KR20170094981A discloses all of the claim limitations as set forth above.  However, modified KR20170094981A does not further disclose an insulation coating layer for insulation is formed on an upper surface of the bottom portion.
Sawada discloses a bottom member may be formed of a metal material on which an insulating treatment is performed by coating to prevent unexpected electric shock ([0111]-[0112]).
Modified KR20170094981A and Sawada are analogous art because they are concerned with the same field of endeavor, namely battery housings.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom plate of KR20170094981A to incorporate an insulating coating treatment because Sawada teaches improving the overall safety of the battery pack.

Claim(s) 11, 13-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20170094981A, see English machine translation, as applied to claims 1-5, 7-8 above, in view of Choi et al. (US 2019/0198952 A1).
Regarding claim 11, KR20170094981A discloses all of the claim limitations as set forth above.  However, KR20170094981A does not further disclose elastic pads for compensating for surface pressure or swelling are installed on at least one of a portion between the two battery cells arranged side by side, a portion between the battery cell and the upper frame, and a portion between the battery cell and the lower frame.
	Choi discloses a battery module including a plurality of battery cells and elastic members disposed between battery cells which buffer the battery cells from swelling and prevent external shock and vibration from being transmitted to the battery cells ([0101]).
Modified KR20170094981A and Choi are analogous art because they are concerned with the same field of endeavor, namely battery modules.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of KR20170094981A to incorporate elastic members between battery cells because Choi teaches improved safety by providing a buffer against swelling, external shock and vibration.
Regarding claim 13, KR20170094981A discloses all of the claim limitations as set forth above.  However, KR20170094981A does not further disclose adhesive parts are attached to surfaces of the plurality of battery cells. 
Choi discloses a battery module including a plurality of battery cells adhered to each other by an adhesive to maintain the shape of the stacked battery group ([0139]).
Modified KR20170094981A and Choi are analogous art because they are concerned with the same field of endeavor, namely battery modules.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of KR20170094981A to incorporate an adhesive between battery cells because Choi teaches improved manufacturability due to maintaining the shape of the stacked battery group.
Regarding claim 14, KR20170094981A discloses all of the claim limitations as set forth above.  Although KR20170094981A further discloses the endplates each comprise: a body (front and rear bus bar housings 130,150 [0031]); a connection busbar installed in a fastening groove formed in a front surface of the body (front and rear bus bar housings 130,150 [0031] which include bus bars), the reference does not disclose a welding bar welded to be fixed on one end of the upper frame; and a voltage sensing board electrically connected to the connection busbar. 
	Choi discloses a battery module comprising front and rear cover parts 30a,30b and cover plate 40 may be bonded and coupled with each other by welding ([0117]) and a sensing board 70 located at the front or rear to detect voltages of the plurality of batteries ([0080]).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known design was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 15, KR20170094981A discloses all of the claim limitations as set forth above.  KR20170094981A further discloses a shape of the fastening groove matches a shape of an end of the cover top plate (lower four corners of the module cover fixed to base plate through welding [0010]-[0012], [0018], [0050], [0052], [0060]-[0061], Fig. 2, 5-8; welded such that they match shapes).
Regarding claim 16, KR20170094981A discloses all of the claim limitations as set forth above.  KR20170094981A further discloses a fixing hole is formed in an upper portion of the body, and an end of the connection wire is fixedly inserted into the fixing hole (Fig. 2 shows front and rear bus bar housing 130,150 including holes for being fixed with wires of lead connecting substrate 170).
Regarding claim 18, KR20170094981A discloses all of the claim limitations as set forth above.  KR20170094981A further discloses a battery pack (battery pack 1 [0067], Fig. 9) comprising: a plurality of miniaturized battery modules according to claim 1 (at least one battery module 10 [0067]; see also rejection of claim 1); wherein a gap filler layer is formed to fill gaps between projections formed on lateral lower portions of the two battery cells arranged side by side and the cooling line (Fig. 2-4).
	However, KR20170094981A does not disclose a cooling line through which a coolant circulates to directly cool the plurality of the miniaturized battery modules.
Choi discloses a battery module comprising a cooling housing 20 including a cooling plate 20a ([0082], Fig. 1).
KR20170094981A and Choi are analogous art because they are concerned with the same field of endeavor, namely battery modules.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom frame of KR20170094981A to be a cooling plate because Choi teaches improved cooling efficiency.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20170094981A, see English machine translation, as applied to claims 1-5, 7-8 above, in view of Ahn et al. (US 2021/0265696 A1).
Regarding claim 17, KR20170094981A discloses all of the claim limitations as set forth above.  However, KR20170094981A does not further disclose the voltage sensing board comprises a short-circuit pattern configured to be short-circuited when abnormal voltage occurs, and the short-circuit pattern has a wavy shape having a narrower width than other portions.
Ahn discloses a battery pack comprising a fuse portion having a wave shape, where when the fuse portion has a wave shape, the length increases so that disconnection may be easily induced and the length of the fuse portion is small thereby reducing damage to other components when disconnected (Title, Abstract, [0127]).
KR20170094981A and Ahn are analogous art because they are concerned with the same field of endeavor, namely battery modules/packs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of KR20170094981A to incorporate a fuse portion having a wave shape because Ahn teaches improved safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        10/21/2022